DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
2.	Claims 4, 5, 9 and 10 are objected to because of the following informalities:  
Claim 4 recites “an exit hole” and it should be “the exit hole” 
Claim 4 recites “a screw hole” and it should be “the screw hole” 
Claim 5 recites “A/D converter” in Line 14. Spell out an acronym or abbreviation in the first mention, with the acronym identified in parentheses, then abbreviate and use the acronym throughout the remainder of the claim. Example: Analog to Digital Converter (A/D converter).
Claim 5 recites “EEPROM” in Line 20. Spell out an acronym or abbreviation in the first mention, with the acronym identified in parentheses, then abbreviate and use the acronym throughout the remainder of the claim. Example: Electrically erasable programmable read-only memory (EEPROM).
Claim 5 recites “D/A converter” in Line 32. Spell out an acronym or abbreviation in the first mention, with the acronym identified in parentheses, then abbreviate and use the acronym throughout the remainder of the claim. Example: Digital to Analog Converter (D/A converter).
Claim 5 recites “a volume controller” and it should be “the volume controller” 
Claim 5 recites “a third capacitor” and it should be “the third capacitor” 
Claim 9 recites “an exit hole” and it should be “the exit hole” 
Claim 9 recites “a screw hole” and it should be “the screw hole” 

Claim 10 recites “A/D converter” in Line 14. Spell out an acronym or abbreviation in the first mention, with the acronym identified in parentheses, then abbreviate and 
Claim 10 recites “EEPROM” in Line 20. Spell out an acronym or abbreviation in the first mention, with the acronym identified in parentheses, then abbreviate and use the acronym throughout the remainder of the claim. Example: Electrically erasable programmable read-only memory (EEPROM).
Claim 10 recites “D/A converter” in Line 32. Spell out an acronym or abbreviation in the first mention, with the acronym identified in parentheses, then abbreviate and use the acronym throughout the remainder of the claim. Example: Digital to Analog Converter (D/A converter).
Claim 10 recites “a volume controller” and it should be “the volume controller” 
Claim 10 recites “a third capacitor” and it should be “the third capacitor” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the other end of the lead" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the other side" in Line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the analog acoustic signal" in Line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the other end of the lead" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the analog acoustic signal" in Line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 are rejected due to their dependency to claim 1.
Claims 7-9 are rejected due to their dependency to claim 6.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 2, 4, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon KR-101759919 (For examination purports English Machine Translation of Kwon would be use as cited reference) in view of Zhu et al. (hereinafter Zhu) US-PG-PUB No. 2012/0308061 and further in view of Chew et al. (hereinafter Chew) US-PG-PUB No. 2015/0228268.

Regarding claim 1, Kwon teach
Fig. 5 shows a hearing aid comprising: 
a case (case….Pg. 3, Lines 21-23) which receives therein a microphone (microphone…Pg. 3, Lines 22-23), an interface socket (interface socket…Pg. 3, Line 11), an acoustic processing means (Fig. 6 shows a sound processing unit 250), a memory button (Figs. 5 and 6 show a memory button 150), a volume controller (Figs. 5 and 6 show a volume adjuster 160), a battery (battery…Pg. 3, Line 28) and a battery electrode (Fig. 6 shows a battery electrode unit 180).  Kwon further teaches in Fig. 6 of a lead wire (i.e. lead wire 230) for outputting a sound signal to the outside (Pg. 3, Lines 24-25) and having one end connected to the acoustic processing means (i.e. sound processing unit 250) as shown in Fig. 6. Kwon teaches in Fig. 5 of a receiver tube (Fig. 5 shows an AD converter 21. The AD converter has a tubular shape as shown in Fig. 5) having a predetermined length as shown in Fig. 5. Kwon further teaches of a fourth capacitor (i.e. third capacitor) C4 for filtering a high level noise included in the DC voltage supplied to the hearing aid shell 400 having a receiver (Pg. 3, Lines 23-25) to prevent the high-level noise from being applied to the receiver of the hearing aid shell 400 since the fourth capacitor (i.e. third capacitor) C4 is used to suppress electrical noise coming from the power supply line (Pg. 3, Lines 15-17); 

a face plate (Fig. 5 shows a face plate 500) covering an inlet of the hearing aid shell (i.e. hearing aid shell 400) as shown in Fig. 5; and 
an earring hook (Fig. 5 shows an earring hook 600) having one side inserted into an outer peripheral surface of an exit hole (out hole….Pg. 3, Lines 17-20) of the case to cover an outer peripheral surface of the lead wire (i.e. lead wire 230) exiting through the exit hole as shown in Fig. 6, and the other side rounded to be held and fixed to the ear (Pg. 3, Lines 17-20).
Kwon does not explicitly teach that of a receiver inserted into the receiver tube and disposed at an opposite side to a side from the hearing aid shell along a lengthwise direction of the receiver tube.
	Zhu teaches in Fig. 1 of a speaker 22 inserted into end of a tone hook 24 and disposed at an opposite side to a side from an earmold 26 along a lengthwise direction of the tone hook 24 as shown in Fig. 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing aid, as taught by Kwon, with the receiver inserted into the receiver tube, as taught by Zhu. The motivation is to improve the functionality of the hearing aid by relocating the receiver. 
The combination of Kwon and Zhu do not explicitly teach that of a plurality of markers is formed at a predetermined interval along the lengthwise direction on an outer periphery of the receiver tube adjacent to the case.
Chew teaches in Fig. 13 of a connector 20 interconnecting two segments 31, 32 of the tube. The connector 20 includes a plurality of sub-elements 21, 22 and 23 formed at a predetermined interval along the lengthwise direction on an outer periphery of the tube for the hearing aid (Para. [0054], Lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing aid, as taught by the combination of Kwon and Zhu, with the plurality of markers is formed along the lengthwise direction of the receiver tube, as taught by Chew. The motivation is to provide a method to adjust the receiver tube according to the physical features of respective wearers.

Regarding claim 2, the combination of Kwon, Zhu and Chew teach all the features with respect to claim 1 as outlined above. The combination of Kwon, Zhu and Chew teach that the receiver connected to the other end of the lead wire is inserted into the receiver tube and fixed at a predetermined location (Zhu teaches in Fig. 1 of the speaker (i.e. receiver) 22 inserted into end of the tone hook (i.e. receiver tube) 24), the receiver tube is cut along two or more of the plurality of markers formed in the receiver tube such that a length from the case to the hearing aid shell inserted into the ear fits for a user's ear size since the length of the tube system is adjustable via the connector 20 includes a plurality of sub-elements 21, 22 and 23 as shown in Fig. 13 of Chew, it is an advantage that less tube system sizes are required for physically fitting a hearing aid to all types of wearers, and the receiver tube having the inserted receiver is connected to the receiver tube connected to the hearing aid shell (Zhu teaches in Fig. 1 of the tone hook (i.e. receiver tube) 24 having the inserted speaker (i.e. receiver) 22 is connected to the tone hook (i.e. receiver tube) 24 connected to the earmold (i.e. hearing aid shell) 26).

Regarding claim 4, the combination of Kwon, Zhu and Chew teach all the features with respect to claim 1 as outlined above. Kwon teaches that the case includes a case body (Fig. 6 shows a case body 110), and a cover (lid…..Pg. 3, Line 21) having a screw hole (screw hole…..Pg. 3, Line 21) to cover an opening of the case body by fastening with a fastening bolt (fastening bolt…..Pg. 3, Lines 21-22), wherein the case body (i.e. case body 110) comprising: 
a first receiving space which receives the microphone (first receiving space…..Pg. 3, Lines 22-23); 
a second receiving space which receives the acoustic processing means (Fig. 6 shows a second space which receives the sound processing unit (i.e. acoustic processing means) 250); 
a third receiving space which receives the memory button (Fig. 6 shows a third space which receives the memory button 150); 
a fourth receiving space which receives the volume controller (fourth receiving space…..Pg. 3, Line 23); 
a fifth receiving space which receives the battery (Fig. 6 shows a fifth space which receives the battery is in case in the battery electrode unit 180); 
a sixth receiving space which receives the battery electrode in contact with each of a positive electrode and a negative electrode of the battery (Fig. 6 shows a sixth space which receives the battery electrode unit 180. It is well known that the battery electrode in contact with each of a positive electrode and a negative electrode of the battery since the battery has two ends, a positive terminal (cathode) and a negative terminal (anode), the two terminals formed a circuit to produce a current of electricity); 

and a screw hole for the fastening bolt to couple the case body and the cover (Pg. 3, Lines 25-26).

Regarding claim 6, Kwon teach
Fig. 5 shows a hearing aid comprising: 
a case (case….Pg. 3, Lines 21-23) which receives therein a microphone (microphone…Pg. 3, Lines 22-23), an interface socket (interface socket…Pg. 3, Line 11), an acoustic processing means (Fig. 6 shows a sound processing unit 250), a memory button (Figs. 5 and 6 show a memory button 150), a volume controller (Figs. 5 and 6 show a volume adjuster 160), a battery (battery…Pg. 3, Line 28) and a battery electrode (Fig. 6 shows a battery electrode unit 180).  Kwon further teaches in Fig. 6 of a lead wire (i.e. lead wire 230) for outputting a sound signal to the outside (Pg. 3, Lines 24-25) and having one end connected to the acoustic processing means (i.e. sound processing unit 250) as shown in Fig. 6. Kwon teaches in Fig. 5 of a receiver tube (Fig. 5 shows an AD converter 21. The AD converter has a tubular shape as shown in Fig. 5) having a predetermined length as shown in Fig. 5. Kwon further teaches of a hearing aid shell (Fig. 5 shows a hearing aid shell 400) which receives an end of the receiver tube (i.e. AD converter 21) disposed at an opposite side to a side as shown in Fig. 5;
a face plate (Fig. 5 shows a face plate 500) covering an inlet of the hearing aid shell (i.e. hearing aid shell 400) as shown in Fig. 5; and 

Kwon does not explicitly teach that of a receiver inserted into the receiver tube.
	Zhu teaches in Fig. 1 of a speaker inserted into end of a tone hook 24.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing aid, as taught by Kwon, with the receiver inserted into the receiver tube, as taught by Zhu. The motivation is to improve the functionality of the hearing aid by relocating the receiver. 
The combination of Kwon and Zhu do not explicitly teach that of a plurality of markers is formed at a predetermined interval along the lengthwise direction on an outer periphery of the receiver tube.
	Chew teaches in Fig. 13 of a connector 20 interconnecting two segments 31, 32 of the tube. The connector 20 includes a plurality of sub-elements 21, 22 and 23 formed at a predetermined interval along the lengthwise direction on an outer periphery of the tube (Para. [0054], Lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing aid, as taught by the combination of Kwon and Zhu, with the plurality of markers is formed along the lengthwise direction of the receiver tube, as taught by Chew. The motivation is to provide a method to adjust the receiver tube according to the physical features of respective wearers.

Regarding claim 7, the combination of Kwon, Zhu and Chew teach all the features with respect to claim 6 as outlined above. The combination of Kwon, Zhu and Chew teach that the receiver connected to the other end of the lead wire is inserted into the receiver tube and fixed at a predetermined location (Zhu teaches in Fig. 1 of the speaker (i.e. receiver) 22 inserted into end of the tone hook (i.e. receiver tube) 24), the receiver tube is cut along two or more of the plurality of markers formed in the receiver tube such that a length from the case to the hearing aid shell inserted into the ear fits for a user's ear size since the length of the tube system is adjustable via the connector 20 includes a plurality of sub-elements 21, 22 and 23 as shown in Fig. 13 of Chew, it is an advantage that less tube system sizes are required for physically fitting a hearing aid to all types of wearers, and the receiver tube having the inserted receiver is connected to the receiver tube connected to the hearing aid shell (Zhu teaches in Fig. 1 of the tone hook (i.e. receiver tube) 24 having the inserted speaker (i.e. receiver) 22 is connected to the tone hook (i.e. receiver tube) 24 connected to the earmold (i.e. hearing aid shell) 26).

Regarding claim 9, the combination of Kwon, Zhu and Chew teach all the features with respect to claim 6 as outlined above. Kwon teaches that the case includes a case body (Fig. 6 shows a case body 110), and a cover (lid…..Pg. 3, Line 21) having a screw hole (screw hole…..Pg. 3, Line 21) to cover an opening of the case body by fastening with a fastening bolt (fastening bolt…..Pg. 3, Lines 21-22), wherein the case body (i.e. case body 110) comprising: 
a first receiving space which receives the microphone (first receiving space…..Pg. 3, Lines 22-23); 
a second receiving space which receives the acoustic processing means (Fig. 6 shows a second space which receives the sound processing unit (i.e. acoustic processing means) 250); 

a fourth receiving space which receives the volume controller (fourth receiving space…..Pg. 3, Line 23); 
a fifth receiving space which receives the battery (Fig. 6 shows a fifth space which receives the battery is in case in the battery electrode unit 180); 
a sixth receiving space which receives the battery electrode in contact with each of a positive electrode and a negative electrode of the battery (Fig. 6 shows a sixth space which receives the battery electrode unit 180. It is well known that the battery electrode in contact with each of a positive electrode and a negative electrode of the battery since the battery has two ends, a positive terminal (cathode) and a negative terminal (anode), the two terminals formed a circuit to produce a current of electricity); 
an exit hole through which the lead wire exits (Fig. 6 shows the out hole through which the lead wire 230 exits), the lead wire for outputting the acoustic signal from the acoustic processing means to the receiver (Pg. 3, Lines 23-26); 
and a screw hole for the fastening bolt to couple the case body and the cover (Pg. 3, Lines 25-26).
Allowable Subject Matter
8.	Regarding claims 3, 5, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653